 
CONTINUING GUARANTY




TO:           WELLS FARGO BANK, NATIONAL ASSOCIATION


1.           GUARANTY; DEFINITIONS.  In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to
Intermec, Inc. ("Borrower") by WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"),
pursuant to that certain Credit Agreement by and between Borrower and Bank,
dated as of the date hereof (as the same may be amended from time to time, the
“Credit Agreement), and for other valuable consideration, the undersigned
INTERMEC IP CORP. ("Guarantor"), jointly and severally unconditionally
guarantees and promises to pay to Bank, or order, on demand in lawful money of
the United States of America and in immediately available funds, any and all
Indebtedness of Borrower to Bank.  The term "Indebtedness" is used herein in its
most comprehensive sense and includes any and all advances, debts, obligations
and liabilities of Borrower heretofore, now or hereafter made, incurred or
created, whether voluntary or involuntary and however arising, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, or whether recovery upon such Indebtedness may be or hereafter
becomes unenforceable, in each case pursuant to the Credit Agreement and the
Loan Documents (as defined in the Credit Agreement).  This Guaranty is a
guaranty of payment and not collection.


2.           MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION
UNDER OTHER GUARANTIES.  The liability of Guarantor shall not exceed at any time
the sum of (a) Fifty Million Dollars ($50,000,000), (b) all accrued and unpaid
interest on any Indebtedness, and (c) all costs and expenses pertaining to the
enforcement of this Guaranty and/or the collection of the
Indebtedness.  Notwithstanding the foregoing, Bank may permit the Indebtedness
of Borrower to exceed Guarantor's liability.  This is a continuing guaranty and
all rights, powers and remedies hereunder shall apply to all past, present and
future Indebtedness of Borrower to Bank, including that arising under successive
transactions which shall either continue the Indebtedness, increase or decrease
it, or from time to time create new Indebtedness after all or any prior
Indebtedness has been satisfied, and notwithstanding the death, incapacity,
dissolution, liquidation or bankruptcy of Borrower or Guarantor or any other
event or proceeding affecting Borrower or Guarantor.  This Guaranty shall not
apply to any new Indebtedness created after actual receipt by Bank of written
notice of its revocation as to such new Indebtedness; provided however, that
loans or advances made by Bank to Borrower after revocation under commitments
existing prior to receipt by Bank of such revocation, and extensions, renewals
or modifications, of any kind, of Indebtedness incurred by Borrower or committed
by Bank prior to receipt by Bank of such revocation, shall not be considered new
Indebtedness.  Any such notice must be sent to Bank by registered U.S. mail,
postage prepaid, addressed to its office at 205 108th Avenue, NE, Suite 600
Bellevue, Washington 98004, or at such other address as Bank shall from time to
time designate.  Any payment by Guarantor shall not reduce Guarantor's maximum
obligation hereunder unless written notice to that effect is actually received
by Bank at or prior to the time of such payment.  The obligations of Guarantor
hereunder shall be in addition to any obligations of Guarantor under any other
guaranties of any liabilities or obligations of Borrower or any other persons
heretofore or hereafter given to Bank unless said other guaranties are expressly
modified or revoked in writing; and this Guaranty shall not, unless expressly
herein provided, affect or invalidate any such other guaranties.


3.           OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE
OF LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations hereunder are joint
and several and independent of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against Guarantor whether action
is brought against Borrower or any other person, or whether Borrower or any
other person is joined in any such action or actions.  Guarantor acknowledges
that this Guaranty is absolute and unconditional, there are no conditions
precedent to the effectiveness of this Guaranty, and this Guaranty is in full
force and effect and is binding on Guarantor as of the date written below,
regardless of whether Bank obtains collateral or any guaranties from others or
takes any other action contemplated by Guarantor.  Guarantor waives the benefit
of any statute of limitations affecting Guarantor's liability hereunder or the
enforcement thereof, and Guarantor agrees that any payment of any Indebtedness
or other act which shall toll any statute of limitations applicable thereto
shall similarly operate to toll such statute of limitations applicable to
Guarantor's liability hereunder.  The liability of Guarantor hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent for any reason any amount at any time paid on account of any Indebtedness
guaranteed hereby is rescinded or must otherwise be restored by Bank, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, all as
though such amount had not been paid.  The determination as to whether any
amount so paid must be rescinded or restored shall be made by Bank in its sole
discretion; provided however, that if Bank chooses to contest any such matter at
the request of Guarantor, Guarantor agrees to indemnify and hold Bank harmless
from and against all costs and expenses, including reasonable attorneys' fees,
expended or incurred by Bank in connection therewith, including without
limitation, in any litigation with respect thereto, but excluding all costs and
expenses arising from the gross negligence or willful misconduct of Bank.


4.           AUTHORIZATIONS TO BANK.  Guarantor authorizes Bank either before or
after revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor's liability hereunder, from time to time to:  (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security, if any; (c) apply such security, if any, and direct the order or
manner of sale thereof, including without limitation, a non-judicial sale
permitted by the terms of the controlling security agreement, mortgage or deed
of trust, as Bank in its discretion may determine; (d) release or substitute any
one or more of the endorsers or any other guarantors of the Indebtedness, or any
portion thereof, or any other party thereto; and (e) apply payments received by
Bank from Borrower to any Indebtedness of Borrower to Bank, in such order as
Bank shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Guaranty, and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise.  Bank may without
notice assign this Guaranty in whole or in part in connection with any permitted
assignment of its rights under the Credit Agreement and the related promissory
note.


5.           REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants
to Bank that: (a) this Guaranty is executed at Borrower's request; (b) Bank has
made no representation to Guarantor as to the creditworthiness of Borrower; and
(c) Guarantor has established adequate means of obtaining from Borrower on a
continuing basis financial and other information pertaining to Borrower's
financial condition.  Guarantor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect
Guarantor's risks hereunder, and Guarantor further agrees that Bank shall have
no obligation to disclose to Guarantor any information or material about
Borrower which is acquired by Bank in any manner.


6.           GUARANTOR'S WAIVERS.


(a)          Guarantor waives any right to require Bank to: (i) proceed against
Borrower or any other person; (ii) marshal assets or proceed against or exhaust
any security, if any, held from Borrower or any other person; (iii) give notice
of the terms, time and place of any public or private sale or other disposition
of personal property security, if any, held from Borrower or any other person;
(iv) take any other action or pursue any other remedy in Bank's power; or (v)
make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of indebtedness held by Bank as
security, if any, for or which constitute in whole or in part the Indebtedness
guaranteed hereunder, or in connection with the creation of new or additional
Indebtedness.


(b)          Guarantor waives any defense to its obligations hereunder based
upon or arising by reason of: (i) any disability or other defense of Borrower or
any other person; (ii) the cessation or limitation from any cause whatsoever,
other than, in the case of clauses (i) and (ii) payment in full, of the
Indebtedness of Borrower or any other person; (iii) any lack of authority of any
officer, director, partner, agent or any other person acting or purporting to
act on behalf of Borrower which is a corporation, partnership or other type of
entity, or any defect in the formation of Borrower; (iv) the application by
Borrower of the proceeds of any Indebtedness for purposes other than the
purposes represented by Borrower to, or intended or understood by, Bank or
Guarantor; (v) any act or omission by Bank which directly or indirectly results
in or aids the discharge of Borrower or any portion of the Indebtedness by
operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies of Bank against  Borrower; (vi) any impairment of the value
of any interest in any security, if any, for the Indebtedness or any portion
thereof, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security; (vii)
any modification of the Indebtedness, in any form whatsoever, including any
modification made after revocation hereof to any Indebtedness incurred prior to
such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; or (viii) any requirement that Bank
give any notice of acceptance of this Guaranty.  Until all Indebtedness shall
have been paid in full, Guarantor shall have no right of subrogation, and
Guarantor waives any right to enforce any remedy which Bank now has or may
hereafter have against Borrower or any other person, and waives any benefit of,
or any right to participate in, any security, if any, now or hereafter held by
Bank.  Guarantor further waives all rights and defenses Guarantor may have
arising out of (A) any election of remedies by Bank, even though that election
of remedies, such as a non-judicial foreclosure with respect to any security for
any portion of the Indebtedness, destroys Guarantor's rights of subrogation or
Guarantor's rights to proceed against Borrower for reimbursement, or (B) any
loss of rights Guarantor may suffer by reason of any rights, powers or remedies
of Borrower in connection with any anti-deficiency laws or any other laws
limiting, qualifying or discharging Borrower's Indebtedness, whether by
operation of Sections 726, 580a or 580d of the Code of Civil Procedure as from
time to time amended, or otherwise, including any rights Guarantor may have to a
Section 580a fair market value hearing to determine the size of a deficiency
following any foreclosure sale or other disposition of any real property
security, if any, for any portion of the Indebtedness.


7.           SUBORDINATION.  Any Indebtedness of Borrower now or hereafter held
by Guarantor is hereby subordinated to the Indebtedness of Borrower to
Bank.  Any notes or other instruments now or hereafter evidencing such
Indebtedness of Borrower to Guarantor shall be marked with a legend that the
same are subject to this Guaranty.


8.           REMEDIES; NO WAIVER.  All rights, powers and remedies of Bank
hereunder are cumulative.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver, permit, consent or approval of any kind by Bank of any
breach of this Guaranty, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing.


9.           COSTS, EXPENSES AND ATTORNEYS' FEES.  Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with the enforcement of any of Bank's rights,
powers or remedies and/or the collection of any amounts which become due to Bank
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether incurred at the trial or appellate level, in
an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Guarantor or any other person or entity.  All
of the foregoing shall be paid by Guarantor with interest from the date of
demand until paid in full at a rate per annum equal to the greater of ten
percent (10%) or Bank’s Prime Rate in effect from time to time.


10.           SUCCESSORS; ASSIGNMENT.  This Guaranty shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without Bank's prior written consent.  Guarantor acknowledges that, subject to
the terms of the Credit Agreement, Bank has the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in, any
Indebtedness of Borrower to Bank and any obligations with respect thereto,
including this Guaranty.  In connection therewith, and subject to the terms and
conditions of the Credit Agreement, including Sections 7.4 and 7.5 thereof, Bank
may disclose all documents and information which Bank now has or hereafter
acquires relating to Guarantor and/or this Guaranty, whether furnished by
Borrower, Guarantor or otherwise.  Guarantor further agrees that Bank may
disclose such documents and information to Borrower.


11.           AMENDMENT.  This Guaranty may be amended or modified only in
writing signed by Bank and Guarantor.


12.           UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS.  Guarantor warrants and agrees that each of the waivers set forth
herein is made with Guarantor's full knowledge of its significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law.  If any waiver or other provision of this
Guaranty shall be held to be prohibited by or invalid under applicable public
policy or law, such waiver or other provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such waiver or other provision or any remaining provisions of this Guaranty.


13.           GOVERNING LAW.  This Guaranty shall be governed by and construed
in accordance with the laws of the State of California.


14.           ARBITRATION.


(a)           Arbitration.  Any claim, dispute or controversy between or among
the parties to this Agreement (including their respective employees, officers,
directors, attorneys, and other agents), that in any way arises out of or
relates to (i) any credit subject to this Agreement, (ii) any of the Loan
Documents and/or their negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (iii) any requests for
additional credit, shall, upon demand by any party to this Agreement, be
submitted to final, binding and confidential arbitration before the American
Arbitration Association (“AAA”) or such other administrator to which the parties
may mutually agree.  (For ease of reference only, and without limitation, all
further references to the arbitration administrator shall be to the “AAA.”)


(b)           Governing Rules.  Any arbitration proceeding initiated pursuant to
this Agreement shall, unless otherwise agreed by the parties to the arbitration,
(i) take place in California, in a location selected by the arbitrator; (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, in accordance with its
optional procedures for large, complex commercial disputes.  (The optional
procedures for large, complex commercial disputes are referred to herein, as
applicable, as the “Rules”.)  In the event of any conflict between the terms or
procedures of this Agreement and the Rules, the terms and procedures herein
shall control.  Any party who fails or refuses to submit to arbitration
following a demand by another party shall bear all costs and expenses (including
attorneys’ fees) incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c)           No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  This arbitration provision shall not limit the right of any party
to (i) foreclose against real or personal property collateral if any; (ii)
exercise self-help remedies relating to collateral if any or proceeds of
collateral if any such as setoff or repossession; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding.  This exclusion does not constitute a waiver of the
right or obligation of any party to submit any dispute to arbitration hereunder,
including those arising from the exercise of the actions detailed in sections
(i), (ii) and (iii) of this paragraph.


(d)           Arbitrator Qualifications and Powers.  Any claim, dispute or
controversy subject to arbitration hereunder in which the amount in controversy
is $5,000,000.00 or less will be decided by a single arbitrator who shall be
selected according to the Rules, and who shall not render an award of more than
$5,000,000.00 (exclusive of fees and costs).  Any claim, dispute or controversy
subject to arbitration hereunder in which the amount in controversy exceeds
$5,000,000.00 shall be decided by a panel of three arbitrators (and by at least
a majority of the three-member panel).  In cases in which a three-member panel
is required, all three arbitrators must participate in all hearings and
deliberations.  Any arbitrator selected pursuant to this Agreement must be an
attorney licensed to practice in the State of California, or a retired judge of
the state or federal courts within the State of California, in the case of an
attorney, with no less than ten years experience in the substantive law
applicable to the subject matter of the dispute to be arbitrated.  If
arbitrability is disputed, then the arbitrator(s) shall determine whether an
issue is arbitrable and in all cases shall give effect to the statutes of
limitation in adjudicating any claim.  The arbitrator(s) shall, with or without
oral argument (at his, her or their discretion), rule upon any motions to
dismiss (or demurrers) or motions for summary adjudication or summary
judgment.  The arbitrator(s) shall resolve all disputes in accordance with the
substantive law of California, and may grant any remedy or relief that a state
or federal court within California could grant within the scope hereof, and such
ancillary relief as is necessary to make effective any award.  The arbitrator(s)
may impose sanctions, award fees and costs to any prevailing party, and take
such other action as may be necessary in the interest of justice to the extent
that a court may do so pursuant to the Federal Rules of Civil Procedure, the
California Code of Civil Procedure or other applicable law.  Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction.  The institution and maintenance of an action for judicial relief
or pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.


(e)           Discovery.  Discovery shall be permitted in accordance with the
Rules.  All discovery shall be limited to matters directly relevant to the
dispute being arbitrated and must, absent an agreement by the parties or by
order of the arbitrator(s) for good cause shown, be completed no later than 20
days before the hearing.  All discovery disputes shall be subject to final
resolution by the arbitrator(s).  The procedure for submitting discovery
disputes to the arbitrator(s) for resolution shall be determined by the
arbitrator(s).


(f)           Class Proceedings and Consolidations.  No party hereto may join or
consolidate disputes by or against any other person or entity in any arbitration
proceeding initiated under this Agreement, except for Subsidiary Guarantors, or
to include in any arbitration hereunder any dispute as a representative or
member of a class, or to act in any arbitration hereunder in the interest of the
general public or in a private attorney general capacity.


(i)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrator(s) and the parties shall take all steps necessary to conclude any
arbitration proceeding initiated under this Agreement within 180 days of the
filing of the arbitration demand.  No arbitrator or other party to the
arbitration proceeding may disclose the fact or subject matter of the
arbitration proceeding, or the content or results thereof, except for
disclosures of information by a party required in the course of the arbitration,
or in the ordinary course of its business, or by any applicable law or
regulation.  This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


(i)           Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.




IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
September 27, 2007.


INTERMEC IP CORP.


By:  /s/ Kenneth L. Cohen 

--------------------------------------------------------------------------------

Kenneth L. Cohen, Vice President/Treasurer


By:  /s/ Lanny H. Michael 

--------------------------------------------------------------------------------

Lanny H. Michael, Vice President